DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 10/28/19. Claims 1-20 are pending in the instant application. Claims 1, 13 and 19 are independent. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baruch et al. (US 20170124717 A1) in combination with Heinzle et al. (US 20150062351 A1).

Regarding Claim 1: Baruch discloses a method for image segmentation in an electronic device (Refer to para [018]; “Systems, articles, and methods to provide background-foreground segmentation for imaging processing.”) the method comprising: obtaining a first RGB frame of a scene using a sensor (Refer to para [023]; “Specifically, the depth channel is used to perform 3D analysis of the scene in an image in order to generate a coarse determination of whether areas on the image are part of the foreground (foreground mask) or background of the image. This is performed without using the color data of the image and is performed at a relatively lower quality, typical depth map resolution of 480x.360 by one example. Then, the color channel is used to refine the foreground mask by using the higher quality RGB channel (with a resolution of 1920x1080 or higher for example) and, by one form, without using the depth data. Once the depth data is used to determine a general border between coarse background and foreground segments, there is no longer any need for high accuracy depth determinations within the interior of the segments.”) the sensor comprising: a red, green, blue (RGB) sensor generating RGB data (Refer to para [086]; “Other forms include a camera sensor-type imaging device or the like (for example, a webcam or webcam sensor or other complementary metal-oxide-semiconductor-type image sensor (CMOS)) in addition to, or instead of, the use of a red-green-blue (RGB) depth camera and/or microphone-array to locate who is speaking.”) and an event sensor generating event data corresponding to the first RGB frame (Refer to para [028]; “The process 200 

Baruch does not expressly disclose identifying motion information based on RGB frames.
Heinzle in the same field of incorporating temporal contrast sensor data into camera sensor data teaches obtaining event data corresponding to a second RGB frame with the event sensor (Refer to para [019]; “for each pixel in a first RGB frame, a plane may be fitted to the TC events corresponding to the RGB frame's exposure. If a fitting is successful, a confidence value may be calculated for the fit and intersect the plane with a second RGB frame. The resulting line in the second RGB frame provides where the pixel in the first frame has moved according to the TC sensor data.”) identifying motion 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Baruch by adding processor that may receive this TC sensor data 

The suggestion/motivation for combining the teachings of Baruch and Heinzle would have been in order to enhance “… applications such as high-quality optical flow for fast moving objects, intra-frame object and pixel tracking, and more advanced robotics methods that require short latency.” (at para [034], Heinzle).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baruch and Heinzle in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 

Regarding Claim 19: Baruch discloses an apparatus for image segmentation (Refer to para [018]; “Systems, articles, and methods to provide background-foreground segmentation for imaging processing.”) the apparatus comprising: a sensor configured to obtain a first red, green, blue (RGB) frame of a scene (Refer to para [023]; “Specifically, the depth channel is used to perform 3D analysis of the scene in an image in order to generate a coarse determination of whether areas on the image are part of the foreground (foreground mask) or background of the image. This is performed without using the color data of the image and is performed at a relatively lower quality, typical depth map resolution of 480x.360 by one example. Then, the color channel is used to refine the foreground mask by using the higher quality RGB channel (with a resolution of 1920x1080 or higher for example) and, by one form, without using the depth data. Once the depth data is used to determine a general border between coarse background and foreground segments, there is no longer any need for high accuracy depth determinations within the interior of the segments.”) the sensor comprising: an RGB sensor 

Baruch does not expressly disclose identifying motion information based on RGB frames.
Heinzle in the same field of incorporating temporal contrast sensor data into camera sensor data teaches identifying motion information of the scene with the classified objects based on the first RGB frame and the event data of the second RGB frame (Refer to para [018]; “The processor 105 may receive this TC sensor data in order to recover motion vectors. For example, the processor 105 may determine where one pixel moves over time. The processor 105 may determine the motion vectors through line fittings, fitted curves (for non-linear motion), or fitted surfaces (for space-time volume). For example, FIG. 3 shows a graph 300 of intensity changes using the TC sensor 130 according to the exemplary embodiments. As shown, the graph 300 may be a three-dimensional representation for the pixels that have a change in intensity over time. Using this data, the motion vectors may be determined by the processor 105.”) and update an object boundary for the second RGB frame using the motion information (Refer to para [023]; “The processor 105 may compute a best fit line using a Random Sample Consensus (RANSAC) line fitting method for events in the starting frame. Again, a frame is composed of a given number of events. Subsequently, the start point may move by some fraction of a frame so that another best fit line may be computed for the events within the new shifted frame. It should be noted that overlapping frames may be used for robustness. This process may continue through the volume of the TC sensor data (i.e., recorded footage) that tracking data is to be generated therefrom. This results in a number of best fit lines and respective inlier events for each line fit. The processor 105 may consider whether to utilize all the lines or may selectively discard lines that are noisy. Once the lines to be used are selected, a spline may be fit to the inliers. The spline that is generated may represent an estimate of the location of the object over time. That is, the TC 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Baruch by adding processor that may receive this TC sensor data in order to recover motion vectors. For example, the processor  may determine where one pixel moves over time as rejected above by Heinzle.

The suggestion/motivation for combining the teachings of Baruch and Heinzle would have been in order to enhance “… applications such as high-quality optical flow for fast moving objects, intra-frame object and pixel tracking, and more advanced robotics methods that require short latency.” (at para [034], Heinzle).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baruch and Heinzle in order to obtain the specified claimed elements of Claim 19. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 

Regarding Claim 3: Heinzle teaches the event data of the scene is associated with motions of objects in the scene (Refer to para [022]; “For example, when a ball is bouncing, breaks in the measured event stream may occur at the apogee of each bounce and each time the ball contacts a surface. The tracking of the ball then may be performed seamlessly in spite of the fragmented event stream. In another example in which an occlusion occurs (e.g., a stop), the tracking of the exemplary embodiments may skip over the occlusion as no events occur and the tracking of the object may continue on the other 

Regarding Claim 4: Heinzle teaches the event data is updated with events that are detected by changes of pixel intensity in an image of the scene (Refer to para [013]; “For example, the TC sensor 130 may be a DVS128 developed at the Institute of Neuroinformatics at the University of Zurich having an array with a spatial dimension of 128.times.128 pixels, detecting changes in intensity at lighting levels ranging from direct sunlight to as low as 2 lux or even lower for high-contrast changes such that a latency of 15 micro seconds results in a theoretical upper limit of over 65,000 events a second per pixel.”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Cheng et al. (US 20160110868 A1).
Regarding Claim 13: Cheng discloses a method for image segmentation in an electronic device (Refer to para [003]; “Data is received of a captured image; the data of the captured image includes a 

Regarding Claim 13: Cheng discloses classifying the objects into the one or more object classes (Refer to para [030]; “The gesture recognition engine 351 may utilize a gestures library (not shown) that can include a collection of gesture filters, each comprising information concerning a gesture that may be performed, for example, by a skeletal model (as the user moves). The gesture recognition engine 351 may compare the frames captured by the capture device 113 in the form of the skeletal model and movements associated with it to the gesture filters in the gesture library to identify when a user (as represented by the skeletal model) has performed one or more gestures. Those gestures may be associated with various controls of an application. Thus, the multimedia console 103 may employ the gestures library to interpret movements of the skeletal model and to control an operating system or an application running on the multimedia console based on the movements.”).
Allowable Subject Matter
Claims 2, 5-12, 15-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20090016643 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665